Case: 4:15-cr-00049-CDP-DDN Doc. #: 491 Filed: 03/04/19 Page: 1 of 1 PageID #: 2331



                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MISSOURI
                                      EASTERN DIVISION

  UNITED STATES OF AMERICA,                             )
                                                        )
                         Plaintiff,                     )
                                                        )
                          v.                            )
                                                        )
  RAMIZ ZIJAD HODZIC, et al.,                           )      No. 4:15 CR 49 CDP / DDN
                                                        )
                Defendants.                             )

                                   ORDER
                VACATING ORDER REGARDING FOREIGN DEPOSITIONS
         Defendants Ramiz Zihad Hodzic, Sedina Hodzic, and Nihad Rosic filed their joint notice
  (Doc. 482) that they do not intend to participate in any foreign depositions currently scheduled
  by the Court's order of December 21, 2018 (Doc. 468).         Defendant Mediha Medy Salkicevic
  informally advised the Court through counsel of the same on February 21, 2019.              And
  defendant Armin Harcevic pled guilty on February 25, 2019.        Thus, there is no defendant who
  has a continuing interest in the conduct of the subject depositions.
         Therefore,
         IT IS HEREBY ORDERED that the Order that was issued on December 21, 2019 (Doc.
  468) scheduling the subject depositions is vacated.       Absent further order, no deposition is
  approved for use in this action.




                                                  /s/ David D. Noce
                                             UNITED STATES MAGISTRATE JUDGE

  Signed on March 4, 2019.
